Citation Nr: 0405825	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  01-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from May 1975 to 
March 1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

After the initial adjudication of the claim on appeal in 
November 1999, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003)).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the issue on 
appeal and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate the claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  VA is also required to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided, that is necessary to substantiate the 
claim.

Notice of VCAA was issued to the veteran in March 2001.  The 
claim was then readjudicated in July 2002.  However, neither 
the notice letter to the veteran nor the later rating 
decision or supplemental statement of the case fully informed 
the veteran of what VA had already done in connection with 
his claim, which portion of the medical or lay evidence he 
should provide or which part VA would attempt to obtain on 
his behalf.  In particular, although records from the VA 
Erie, Pennsylvania, Medical Facility dated from 1985 forward 
are on file and documentation appears to indicate that no 
additional record are available, the veteran continues to 
assert that he received treatment at that facility as early 
as 1977.  He has not been advised as to the unavailability of 
earlier records and should thus be afforded an opportunity to 
clarify the dates and location of any pertinent treatment in 
1977, and/or to submit to VA any records in his possession.  
Also, the claims file contains reference to the veteran 
having received psychiatric treatment from "Riverwood CMH," 
and Arcadia Creek Counseling, which are not in the file.  The 
veteran should be requested to more clearly identify these 
and any other pertinent records not already on file.  

The Board further notes that, although advised in essence as 
to the requirements to show entitlement to service connection 
via the notice letter, the statement of the case and 
supplemental statement of the case issued in this appeal do 
not contain a recitation of VA laws and regulations governing 
entitlement to service connection.  

Furthermore, the existing evidence is insufficient to a 
determination as to the initial onset and etiology of the 
veteran's current psychiatric disability.  The record does 
contain documentation that the veteran's currently-diagnosed 
psychiatric disability was manifested and treated as early as 
1985.  Those records include the veteran's account of having 
had problems since service.  Also, the veteran is competent 
to report having experienced symptoms such as depression, 
anxiety, alcohol use, and sleep difficulties during service.  
He has submitted a copy of a service record showing 
complaints of insomnia as well as a statement requesting 
discharge for family reasons and referencing the problems he 
was having with stress.  The veteran's service personnel 
records are not of record and he has not been afforded a VA 
examination for compensation purposes.  

Based on the above, remand to obtain service personnel 
records potentially supportive of the veteran's contention of 
initial in-service manifestations such as insomnia and 
alcohol use, as well as to afford the veteran a VA 
psychiatric examination to determine the etiology of 
psychiatric disability, is warranted.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran 
another notification letter consistent 
with 38 U.S.C.A. §§ 5102, 5103, 5103(A) 
(West 2002) and 38 C.F.R. § 3.159 (2003).  
The RO should specifically inform the 
veteran that competent evidence of in-
service onset of psychiatric disability 
or a causal nexus between currently 
diagnosed psychiatric disability and 
service is needed in his appeal and 
invite him to submit such for 
consideration.  The RO should otherwise 
advise the veteran of the evidence that 
has already been considered, what actions 
VA has taken in his appeal, and what 
additional evidence and information is 
needed from him to enable VA to obtain 
any additionally-identified evidence on 
his behalf.

2.  The RO should request the veteran to 
submit the names, addresses, and 
approximate dates of psychiatric 
treatment from all post-service VA and/or 
private care providers, to include from 
"Riverwood CMH," and Arcadia Creek 
Counseling.  In this regard, the veteran 
is requested to provide clarifying 
information as to the approximate dates 
and location of any treatment (VA or 
otherwise) for psychiatric symptomatology 
in 1977, or at any time between service 
discharge and 1985.

3.  The RO should document all efforts to 
obtain copies of any additional records 
identified by the veteran but not already 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, to 
include any additional VA records from 
1977, it should so inform the veteran and 
request him to submit the outstanding 
evidence.

4.  The RO should contact The National 
Personnel Records Center (NPRC) and 
obtain copies of the veteran's entire 
service personnel file.  

5.  Upon the completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of existing 
psychiatric disability.  The claims file, 
to include service medical and personnel 
records, must be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  

The VA examiner is first requested to set 
out all existing psychiatric diagnoses, 
to include addressing the presence or 
absence of depression, dysthymic 
disorder, alcohol abuse, anxiety and 
sleep impairment.  The examiner is then 
requested to provide an opinion as to 
whether each currently diagnosed 
psychiatric disability is more likely 
than not, less likely than not, or at 
least as likely as not, related to the 
veteran's period of military service.  
The examiner should include a discussion 
as to the significance, if any, of in-
service treatment for insomnia, evidence 
of alcohol use/abuse in service, or other 
in-service and post-service events or 
factors impacting the veteran's 
psychiatric status.  

A rationale for all conclusions reached 
should be provided.

6.  Thereafter, the RO should 
readjudicate the claim based on a review 
of the entire claims file.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
in order.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required on the part of the veteran or 
his representative until further notice is received; he does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


